Exhibit 16.4 GBH CPAs, P.C. June 25, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Seychelle Environmental Tecchnologies, Inc. Dear Sirs: We have read Item 4.01 of Form 8-K/A dated June 25, 2010, of Seychelle Environmental Technologies, Inc., and are in agreement with the statements contained in paragraphs (a)(i), (a)(iii), and (a)(iv) on page 2 therein. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ GBH CPAs, PC GBH CPAs, PC Houston, Texas
